Title: To George Washington from Alexander Spotswood, 27 August 1793
From: Spotswood, Alexander
To: Washington, George



Dear Sir
August 27. 1793

Pardon me for troubling you once more in behalf of my Son John. (he writes me, that he has received much civility from Mr Morris—but has had, as yet, no offer of a Birth in his Indiaman whose arriveal, I am Told, is daily expected.[)] Hitherto he has been constantly employed; and will return to Philadelphia, in October from his Second Voyage. I could wish him to be on Some certainty with Mr Morris; by which he can determine, whether to remain in, or quit, his present employment. his views are altogather in the India line; & I wish him in that service as soon as possible, That he may be pushing himself forward towards promotion; (& be makeing himself acquainted with the trade.[)] Therefore will thank you to Speak to Mr Morris once more on the Subject. as to the Birth which Mr Morris may give him as a mate, will I presume depend on his Abilities, which can be only

Known by inquiery of those he has Served under from the port of Philadelphia; & a personal Examination. yr freindship Towards my son, will lay under obligations, one, who is with the most profound Attachment to yr person; & with sentiments of highest Esteem & affection yr most Ot st

A. Spotswood


This will be deliverd you by Mr Bathard Dangerfeild the Second Son, of my former frd Mr Wm Dangerfeild of Belvideira—who haveing served his time to the sea is now in philadelphia—for the purpose of takeing the command of a Mr Maurys ship—he is a most worthy respectable character—and the smallest notice from you will be of Service to him.

